Citation Nr: 1135555	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-35 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for dementia, to include as a result of Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as a result of herbicide exposure.

3.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for a urinary disorder, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1962 to March 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for diabetes mellitus, and hypertension and urinary disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

A psychiatric disability was not manifested during service, and the Veteran's currently diagnosed dementia is not shown to be related to his active service.


CONCLUSION OF LAW

Service connection for dementia, to include as due to exposure to Agent Orange is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

An October 2006 letter informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  The letter also provided notice regarding disability rating and an effective date of award.  (See Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  The Veteran has had ample opportunity to supplement the record and to participate in the adjudicatory process following notice.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran has not been afforded a VA examination; however, with no objective evidence of related injury, disease, or event in service, and with no competent medical evidence even suggesting dementia might be related to service, even the low threshold standard outlined by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met, and an examination to secure a medical nexus opinion is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active  service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Service connection may also be granted for any disease diagnosed after  discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 3.303. 

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair  preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran alleges that his dementia is due to his military service.  The Veteran's STRs show no complaints of or treatment for any psychiatric disability to include dementia.  On service separation examination, psychiatric clinical evaluation was normal.

Postservice private treatment records show treatment for, among others, dementia starting in 2003.

In an April 2007 notice of disagreement (NOD), the Veteran and his spouse contend that his dementia is due to herbicide exposure.  The contentions were reiterated in the Veteran's September 2007 substantive appeal.

Direct service connection:

The Veteran's STRs (including his service separation examination report) do not show treatment for dementia.   

The record shows that the Veteran has dementia.  What he must show to establish service connection for such disability is that it is related to his active service/disease, injury or event therein.  He does not allege that such disability became manifest in service (or at a time proximate to service).  Likewise, medical evidence does not document the Veteran's dementia until December 2003 (some 38 years postservice.)  Consequently, service connection for dementia on the basis that it became manifest in service, and persisted, is not warranted.  In addition, a psychosis was not manifested in the first postservice year.  Consequently, service connection for such disorder on a presumptive basis (as chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The Veteran may still establish service connection for dementia if competent (medical) evidence relates such disability to his service.  See 38 C.F.R. § 3.303.  The Board notes, however, there is nothing in the competent evidence of record that even remotely suggests such disability might be related to service; no medical provider has so opined.  Significantly, a lengthy time interval between service and the initial postservice notation of complaints or findings pertaining to a disability for which service connection is sought is, of itself, a factor for consideration against a finding of service connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).

Agent Orange:

The Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As the theory that the Veteran's dementia is due to Agent Orange exposure has been raised (see April 2007 NOD), the Board will address that theory.  Certain diseases may be service connected on a presumptive basis as due to herbicide exposure if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era (or where herbicides were known to be used, i.e. Korea), due to presumptive exposure to certain herbicide agents.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); notably, dementia is not an enumerated disease in 38 C.F.R. § 3.309(e).  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply to such disability.

Consequently, to establish service connection for dementia based on a theory that it is related to Agent Orange exposure the Veteran must affirmatively show that the disease is indeed related to his exposure to herbicides/Agent Orange in service.  See Combee v. Brown, 34 F 3d at 1043 (Fed Cir. 1994).   

Notably, there is nothing in the competent evidence of record that even remotely suggests such disability might be related to herbicide exposure; no medical provider has so opined.  

The Veteran and his wife's statements relating his current dementia to service to include herbicide exposure, is not competent evidence in the matter of a nexus between current dementia and service, to include any herbicide exposure.  The matter of a nexus between current disability and a remote injury, in the absence of continuity of symptoms, is a complex medical question not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Neither the Veteran nor his wife have demonstrated that they have any medical expertise, and they do not support their allegations by citation to medical texts or treatises.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for dementia.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.


ORDER

Service connection for dementia is denied.


REMAND

The Veteran has a current diagnosis of diabetes mellitus type II, which is a disease presumed to be related to herbicide exposure.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

A copy of the Veteran's DD Form 214 associated with the claims file documents one year and thirteen days of Foreign Service.  He is a veteran of the Vietnam era, and his Military Occupational Specialty (MOS) was personnel administration specialist.  Significantly, the Veteran has dementia, and according to his wife is unable to remember anything.  His wife has alleged herbicide exposure due to the Veteran's service in Korea.  The Board notes that, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  However, the Veteran's entire period of active military service was prior to the known use of Agent Orange or other herbicides in Korea.  See Herbicide Exposure and Veterans With Covered Service in Korea, 76 Fed. Reg. 4,245-50 (Jan. 25, 2011) (specifying that covered service was between April 1, 1968, and August 31, 1971, in certain units operating in or near the Korean Demilitarized Zone (DMZ) in an areas in which herbicides are known to have been applied during that period.

It is unclear from the record, however, which countries the Veteran may have served in or visited, and during what dates and at what locations, e.g., whether or not he may have spent any time in Vietnam.  We recognize that the Veteran's claim form, VA Form 21-526, indicated no Vietnam service, but it is clear that he himself was, and remains, unable to provide that information himself.  There is no indication that the RO has ever sought the Veteran's personnel records.  Given the Veteran's inability, due to dementia, to assist in this aspect of his claim, the Board finds that the claim has not been fully developed, and remand is required for full compliance with VA's duty to assist the Veteran in substantiating such claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Because the claims of secondary service connection for hypertension and urinary disability are inextricably intertwined with the claim of service connection for diabetes mellitus, type II, appellate consideration of such matters must be deferred pending resolution of the service connection for diabetes mellitus, type II claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for development to secure the Veteran's complete service personnel records.  If such records are unavailable (either because they were not kept or because they have been irretrievably lost or destroyed), it should be so certified for the record.  

2. After conducting any additional development deemed necessary, the RO should then readjudicate these claims (to include review of the claims seeking service connection for hypertension and a urinary disability in light of any change in determination regarding the diabetes mellitus claim).  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


